DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-7, 9, 13-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.  
Relevant prior art:
Calmes et al. (US pub No. 2015/0379362)
Breed et al. (US Pub No. 2006/0208169)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: sensors and other electronics components needed to implement the method claimed. 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Pub No. 2018/0208204).
Regarding claims 1 and 10, Chen teaches vehicle comprising:
a sensor located at a door of the vehicle (See [0040]);
a processor; and a memory storing computer-executable instructions, that when executed by the processor (See [0004]), cause the processor to:
determine a first user is within a threshold proximity of the vehicle (See [0081], [0084], and Fig. 2 & 3);
receive a first vehicle feature adjustment profile associated with the first user,
wherein the first vehicle feature adjustment profile includes information about the first
user (See [0068] and [0119]); and
send, based on the first vehicle feature adjustment profile, a message to adjust one
or more features of the vehicle (See Fig. 4A Fig. 5 514, [0118]).
Regarding claims 2 and 11, Chen teaches the first vehicle feature adjustment profile is received from a wireless device associated with the first user or is determined using the sensor to perform a body scan of the first user (See [0043]).
Regarding claims 8 and 17, Chen teaches one or more features comprise at least a height and position of a seat, an angle of a bottom portion of the seat, a comfort setting of the seat, an initial rear and side view mirror positioning, and a steering wheel location (See [0068]).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Pena Casimiro et al. (US Pat No. 9,707,912).
Regarding claims 3 and 12, Chen does not teach the body scan is used to determine at least one of a height, a weight, or one or more other physical dimensions of the first user.
Pena Casimiro teaches the body scan is used to determine at least one of a height, a weight, or one or more other physical dimensions of the first user (See Col. 2 lines 39-49).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Chen’s system to include Pena Casimiro’s body scanning  for greater accuracy of determining settings and driver customization. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683